Opinion of the Court
Quinn, Chief Judge:
The issue in this case is the same as that presented in United States v Kitchens, 12 USCMA 589, 31 CMR 175. For the reasons set out in our opinion in that case, we set aside the decision of the board of review as to the sentence. The record of trial is returned to The Judge Advocate General of the Army for submission to a board of review. In its discretion, the board of review may reassess the sentence as indicated in the Kitchens case, supra, or direct a rehearing thereon.
Judges Ferguson and Kilday concur.